Citation Nr: 0601733	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-26 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUES

Legal entitlement to Department of Veterans Affairs (VA) 
death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The appellant contends that the decedent, her spouse had 
active service in the U.S. Armed Forces in the Far East 
(USAFFE) including service as a guerilla which qualifies her 
for Department of Veterans Affairs nonservice connected death 
benefits.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 letter-denial of the benefit 
sought, rendered by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manilla, Philippines.

The issue of legal entitlement to VA death benefits is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


REMAND

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the U.S. Code and the 
regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding upon VA.  See 38 C.F.R. § 3.203(c); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the U.S. 
service department declines to verify the claimed service, 
the applicant's only recourse lies within the relevant 
service department, not VA.  Soria, supra.  

In the present case, the appellant submitted additional 
evidence with her notice of disagreement, including the 
decedent's affidavit of service showing service with the 
USAFFE and as a guerilla from December 1941 to November 1945, 
and evidence that the decedent's service was recognized by 
the Philippine Department of Veteran's Affairs as early as 
December 1946 for education benefits.  The appellant has 
further argued that NPRC does not have the records of many 
Philippine World War II veterans, and the 1973 fire destroyed 
the relevant U.S. Army records.  Hence, the appellant argues, 
in essence, that alternative measure should be used to verify 
the decedent's service with the U.S. Armed Forces, including 
USAFFE and as a guerilla for the time periods certified by 
the Philippine Army.  This evidence was not of record at the 
time the RO requested NPRC certification of the decedent's 
service with U.S. Armed Forces.

The Board finds that remand in this case for further attempts 
to certify the decedent's service with the service 
department, in light of the additional documentation, would 
be helpful.  See 38 C.F.R. § 3.159; see also Pelea v. 
Nicholson, 19 Vet. App. 296 (2005).

Accordingly, this case is REMANDED for the following 
development:

1.  The AMC/RO should again inform the 
appellant about (1) the information and 
evidence not of record that is necessary 
to substantiate her claim, i.e., 
acceptable evidence of qualifying 
military service, as well as what 
evidence is considered inadequate for 
purposes of showing qualifying service; 
(2) the information and evidence that VA 
will seek to obtain on her behalf; (3) 
the information or evidence that she is 
expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  After waiting an appropriate time for 
the appellant to respond, the AMC/RO 
should request that NPRC and the 
Department of the Army attempt to verify 
the decedent's service with the U.S. 
Armed Forces.  The AMC/RO should include 
in its request copies of all relevant 
information concerning the decedent and 
his service, including, but not limited 
to, the "Affidavit for Philippine Army 
Personnel" executed in April 1946, 
certificates of service provided by the 
Armed Forces of the Philippines in 
October 1987 and February 1996, and any 
and all additional evidence which the 
appellant may provide.

If necessary, the AMC/RO should use any 
and all methods of reconstruction of 
service records used in fire-related 
cases.

If necessary, the AMC/RO should request 
that the veteran or his representative 
provide further information. The AMC/RO 
should consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical records. See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1 Part III, chapter 
4, paras. 4.28 and 4.29.

The AMC/RO should complete any and all 
follow-up actions referred by NPRC, 
service departments, and state Adjutants 
Generals Office.  Negative responses must 
be recorded.  In addition, it is 
requested that NPRC furnish precise 
information as to which records were 
affected by the 1973 fire (if possible), 
and if the decedent's records were among 
those destroyed.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the appellant, furnish her an SSOC and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


